Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 14-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2020.
Applicant's arguments filed on 09 March 2021 have been fully considered but they are not persuasive. It is argued that Dose et al lacks a teaching of utilizing an acute phase protein or macromolecule to accelerate aggregation of blood components of a sample. However, it is submitted that Dose et al explicitly discloses utilizing addition of fibrinogen or immunoglobulin acute phase protein macromolecules, to “enhance” or “trigger”, thus “accelerate” aggregation of blood components of a sample (see particularly paragraphs [0038] and [0039] of Dose et al).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 11 and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dose et al PGPUBS Document US 2016/0186165. For independent claims 1 and 38 as well as dependent claims 7 and 8, Dose et al disclose a method of accelerating the separation of blood components from a sample comprising the steps of:
 providing a sample in a container or vessel (Abstract, paragraph [0023, 0024, 0039];

the terms “triggers” and “further enhanced” indicating that the cell aggregation agents disclosed by Dose et al are “enhancing” or “accelerating” a sedimentation and aggregation process of sample components, which is thus “further enhanced” by application of a magnetic field [0038];
in which the acute phase protein(s) or macromolecules may specifically comprise “fibrinogen” {as in claims 7 and 8}, or alternatively “immunoglobulin” [0038, 0039];
and then incubating or allowing the mixture residence time in the vessel for separation to occur [0024, 0027, and 0067]. 
Dose et al further disclose: collecting one or more blood components from the separated sample for claim 2 [0049, 0068],
additionally exposing the mixture to mechanical or physical aggregation means selected from applying of an electromagnetic field for claim 5 [0028-0036, 0040-0043],
and the sample comprising blood or whole blood for claim 11 [0003, 0038].
Dose et al further disclose: collecting one or more blood components from the separated sample for claim 2 [0023, 0028, 0029] the aggregating agent comprising any of various molecules or other molecules for claim 6 [0015], or specifically being or comprising fibrinogen for claims 7 and 8 [0015, 0022], and the sample comprising blood or whole blood for claim 11 [0002, 0018]. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dose et al PGPUBS Document US 2016/0186165 in view of Emerson PGPUBS Document US 2018/0296748. Claims 3 and 4 differ from Dose et al by requiring the collected component being or comprising plasma. Emerson teaches separation of blood components from a sample, including such collection of plasma or platelet-rich-plasma [0064, 0065, 0070-0072]. It would have been obvious for one of ordinary skill in the art of sampling blood to separate blood components, to have collected plasma in addition to other blood components with the Dose et al process, as taught by Emerson, in order to more completely test whole blood from a human subject, so as to obtain a more complete evaluation of patient physiological health.
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dose et al PGPUBS Document US 2016/0186165. Dose et al is silent as to the concentration of fibrinogen which may be employed, although disclosing that a wide range of concentration of aggregating agent may be employed [0060, 0067]. These claims differ by requiring the concentration of fibrinogen ranging from 5 to 50 mg/ml, or being specifically 30 mg/ml. However, such limitation is deemed a results-effective variable, for which it would have been obvious for one of ordinary skill in the art of sampling blood to separate blood components, to have tried such fibrinogen concentration, in order to optimize separation efficiency and effectiveness, together with selecting particular operation parameters of the separation technique employed.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dose et al PGPUBS Document US 2016/0186165 in view of Sinn Brady et al PGPUBS Document 2018/0136194. These claims differ from Dose et al by requiring the method additionally comprising tapping the vessel and placing the vessel at an incline during incubation. Sinn Brady et al teach accelerating the separation of blood components from samples of blood or whole blood, by means including automatically or manually shaking vessels in which the blood samples are being separated (figure 2, paragraphs [0059, 0070, 0073]). Such manual shaking inherently or necessarily encompass periodically tapping and inclining the sample vessels. 
. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Negersmith PGPUBS Document US 2003/0022382 additionally teaches handling of samples by increasing sedimentation rates with “acute phase proteins” including fibrinogen, alpha-2-macroglobulin and immunoglobulins [0003-0007]. Ramasubramanian PGPUBS Document US 2005/0175978 teaches encapsulation of cells by “macromolecules which are stated as including fibrinogen, alpha-2-macroglobulin and a wide range of other proteins [0021].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/16/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778